--------------------------------------------------------------------------------

EXHIBIT 10.1


SEPARATION AND GENERAL RELEASE AGREEMENT


This Separation and General Release Agreement (“Agreement”) made as of September
30, 2016 by and among Troy Moore III (“Employee”), an individual; Meta Financial
Group, Inc., a Delaware corporation; and MetaBank, a federally chartered savings
bank (Meta Financial Group, Inc. and MetaBank are each referred to herein as the
“Company”).


WHEREAS, Company and Employee have mutually determined to terminate Employee’s
employment with Company and, in connection therewith and those certain
resignation letters dated of same date as set forth above, Employee agrees to
resign from the Company Board of Directors, all effective on September 30, 2016;
and


WHEREAS, the purpose of this Agreement is to provide certain benefits to
Employee following separation of employment in exchange for a covenant not to
sue and general release of all claims against Company; and


WHEREAS, by executing this Agreement, Company does not admit that Employee
possesses a legally valid claim or potential claim.  Without admitting
wrongdoing or liability, Company desires to enter into this Agreement to put to
rest all potential controversies between the parties and to avoid the costs and
expenses associated with defending any such claims or controversies.


NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, Employee and Company agree as follows:


1.           SEPARATION.  Employee’s separation from employment is effective on
September 30, 2016 (the “Separation Date”).   MetaBank shall pay Employee the
Employee’s base salary through the Separation Date. Employee acknowledges that
he has no authority to bind Company either as an officer, employee or agent
following the Separation Date.


2.           SEPARATION PAY.  In consideration of a fully enforceable Separation
and General Release Agreement and other promises made by Employee and the
Company as set forth herein, MetaBank, on behalf of both MetaBank and Meta
Financial Group, will pay Employee four hundred eight thousand sixty-seven
dollars ($408,067) (the “Separation Pay”) in a single lump sum payment, less
standard withholding and deductions elected by Employee or required by
applicable law, on the first pay period at least eight (8) days after MetaBank’s
receipt of the executed Agreement, provided Employee does not revoke Employee’s
acceptance of the Agreement as provided in Paragraph 13.  Employee acknowledges
that said Separation Pay amount is over and above any sums payable to Employee
as a result of the cessation of the employment relationship with Company.


3.           EMPLOYEE BENEFITS.  Company will continue to provide Employee all
regular employee benefits up to the Separation Date.  Employee may be eligible
to continue coverage, at his sole cost, under Company’s group health insurance
plan, and any other plans to which rights accrue under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), to the extent required
under COBRA.  COBRA continuation coverage under the applicable plan(s) shall be
in accordance with the terms of such plan(s) as such may be amended from time to
time.  Employee’s notification of rights to COBRA continuation coverage will be
delivered under separate cover.
 

--------------------------------------------------------------------------------

4.           2016 FISCAL YEAR BONUS.  Provided that Employee has delivered an
executed copy of this Agreement and has not revoked acceptance of this Agreement
(as provided in Paragraph 13), Employee will be entitled to Employee’s full
(i.e. not pro-rated) 2016 fiscal year bonus based on the satisfaction of the
terms of and criteria under the applicable bonus program, as determined in good
faith by the Company’s Board of Directors, and, payable at the same time as
other similarly-eligible senior executives but no later than March 15th 2017,
less applicable withholdings and deductions as required by law.


5.           TRANSITION; COOPERATION.  Employee shall use reasonable best
efforts to assist Company in the transition of current and pending Company
matters involving Employee’s workload. Employee will provide not more than 200
hours of consulting services as an independent contractor, with designated
Company employees (Cynthia Smith, or designee) as needed for the transition of
work during the 180 day period following execution of this agreement.  For such
transition and consulting services, Employee will not be treated as an employee
and will not be entitled to any payment for such transition and consulting
services.    In addition to the foregoing, from and after the Separation Date,
Employee will cooperate in good faith with Company, its successors and their
affiliates in any manner reasonably requested or directed by Company, successor
or such affiliate, including, without limitation, cooperating with Company in
any current or future investigation, litigation, proceeding, or other legal
matter (including, without limitation, meeting with and fully answering the
questions of Company or its attorneys, representatives or agents, and testifying
and preparing to testify at any deposition, trial, or other proceeding without
subpoena).  Company agrees to reimburse Employee for any reasonable
out‑of-pocket expenses incurred in providing such assistance and cooperation,
subject to such reasonable substantiation and documentation as may be specified
by Company from time to time, but the Employee will not receive any other
consideration for such cooperation. All business expenses shall be submitted by
Employee for reimbursement not later than thirty (30) days after such expenses
are incurred.


6.           CONFIDENTIALITY/NON-DISPARAGEMENT.  Employee agrees that the terms
and conditions of the Agreement shall remain confidential as and between the
parties, and Employee shall not disclose them to any other person, except as may
be required to be disclosed pursuant to any applicable securities law.  Without
limiting the generality of the foregoing, Employee will not respond to or in any
way participate in or contribute to any public discussion, notice or other
publicity concerning or in any way relating to the execution of this Agreement
or the events including any negotiations which led to its execution.  Without
limiting the generality of the foregoing, Employee specifically agrees that
Employee shall not disclose information regarding this Agreement to any current
or former employee of Company.  Without limiting the foregoing, Employee may
disclose the monetary aspects of this Agreement to Employee’s spouse, attorneys
or financial advisors provided Employee informs them of this confidentiality
provision.  Employee hereby agrees that disclosure of any terms or the
conditions of the Agreement in violation of the foregoing shall constitute and
be treated as a material breach of this Agreement.


Employee further agrees that Employee will not make disparaging, uncomplimentary
or negative remarks about Company, its products, business affairs or employees. 
Except as permitted per the below and in addition to any damages or relief
available under applicable law (including monetary damages and/or injunctive or
other equitable relief), as damages from a violation of this Section will be
difficult to measure, the parties agree that liquidated damages of $50,000 are
reasonable, and Employee shall pay Company this amount for any breach of this
Section.  The Company further agrees that it will not make, and will direct its
named executive officers and members of the Company’s board of directors not to
make, disparaging, uncomplimentary or negative remarks about Employee or his
business affairs.


7.           NON-SOLICITATION. Employee agrees that for a period of 12 months
following the Separation Date, Employee will not, either directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage Company’s business by soliciting, encouraging or recruiting any of
Company’s employees or causing others to solicit or encourage any of Company’s
employees to discontinue their employment with Company.  Employee acknowledges
that (a) this Section 7 is essential to Company; (b) that Company would not
enter into this Agreement if it did not include this Section 7; and (c) that
damages sustained by Company as a result of a breach of this Section 7 cannot be
adequately remedied by monetary damages.  Furthermore, Employee agrees that
Company, notwithstanding any other provision of this Agreement, and in addition
to any other remedy it may have under this Agreement, or at law, will be
entitled to injunctive and other equitable relief to prevent or curtail any
breach of this Section 7.  Employee further acknowledges and agrees that the
restrictions contained herein are reasonable and do not hinder Employee’s
ability to earn a living in the future.
 

--------------------------------------------------------------------------------

8.           DENIAL OF ANY VIOLATION – AGREEMENT NOT EVIDENCED.  Company
expressly denies any violation of its policies, procedures, contractual
obligations, or state or federal laws or regulations.  Accordingly, while this
Agreement resolves all issues between Company and Employee relating to any
alleged violation of Company policies or procedures or any state or federal law
or regulation, this Agreement does not constitute an adjudication or finding on
the merits and it is not, and shall not be construed as an admission by Company
of any violation of its policies, state or federal laws, or regulations. 
Moreover, neither this Agreement nor anything in this Agreement shall be
construed to be or shall be admissible in any proceedings as evidence of or an
admission by Company of any violation of its policies, procedures, state or
federal laws.  This Agreement may be introduced, however, in any proceeding to
enforce the Agreement.  Such introduction shall be pursuant to an order
protecting its confidentiality.


9.           GENERAL RELEASE AND DISCHARGE.  Except for those obligations
created by or arising out of this Agreement for which receipt or satisfaction
has not been acknowledged herein, Employee on behalf of Employee and Employee’s
decedents, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges Company and its parent, subsidiaries and affiliates, past and
present, and each of them, as well as its and their trustees, directors,
officers, agents, attorneys, insurers, employees, stockholders, representatives,
assigns and  successors, past and present and each of them, hereinafter together
and collectively referred to as “Releasees,” with respect to and from any and
all claims, promises, sums of money, entitlements, compensation, benefits,
employment and severance agreements, wages, demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities, of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
Employee now owns or holds or has at any time heretofore owned or held as
against said Releasees, arising out of or any way connected with Employee’s
employment relationship with Company or the separation of Employee’s employment
or any other transactions, occurrence, actions, omissions or any loss, damage or
injury whatever, known or unknown, suspected or unsuspected, resulting from any
act or omission, by or on the part of said releases, or any of them, committed
or omitted prior to the date of this Agreement.


Employee specifically understands and agrees that this waiver, release and
discharge includes:
 

(a)
All claims arising under federal, state or local laws prohibiting employment
discrimination such as, without limitation,

 

i.
The Age Discrimination in Employment Act (ADEA);

ii.
The Older Workers Benefit Protection Act (OWBPA);

iii.
Title VII of the Civil Rights Act of 1964;

iv.
The Civil Rights Act of 1991;

v.
The Americans With Disabilities Act, as amended (ADA);

vi.
The Equal Pay Act;

vii.
The Family and Medical Leave Act;

viii.
The Worker’s Adjustment and Retraining Notification Act (WARN);

ix.
The Occupational Safety and Health Act;

x.
The South Dakota Human Relations Act and the fair employment practices laws of
the state or states in which Employee has been employed by Company or any of its
subsidiaries or other affiliates;

 

--------------------------------------------------------------------------------

(b)
Claims for breach of contract, either express or implied;




(c)
Claims for personal injury, harm or damages, whether intentional or
unintentional;




(d)
Claims growing out of any legal restrictions on the right to terminate Employee,
including any claim for wrongful discharge;




(e)
Claims for benefits including, without limitation, those arising under
Employees’ Retirement Income Security Act of 1974;




(f)
For any other work related claim that may arise from or may be related to her
employment, up to and through the date of this Agreement; and



Employee agrees not to litigate any such claims except for breach or validity of
this Agreement. Company and Employee agree that by entering into this Agreement,
Employee does not waive claims that may arise after the date the Agreement is
executed or any claim for COBRA continuation coverage rights or any vested
rights under any applicable pension plan.


Other than accrued but unpaid base salary through the Separation Date, Employee
represents and warrants that Employee has been paid all wages due and owing from
Company, including but not limited to overtime, in accordance with the Fair
Labor Standards Act, and has received any and all benefits for which Employee
would be eligible under the Family and Medical Leave Act.


10.         BUSINESS INFORMATION – CONFIDENTIALITY.  Employee acknowledges that
by reason of Employee’s position with Company, Employee had access to trade
secrets and other non-public information relating to Company or its affiliates,
including without limitation:  any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, suppliers, customer lists and customers
(including, but not limited to, customers of Company), prices and costs,
markets, software, developments, inventions, protocols, interfaces, laboratory
notebooks, processes, formulas, technology, designs, drawings, engineering
materials, hardware configuration information, marketing data, licenses,
finances, budgets or other business information disclosed by Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment (the “Confidential Information”); provided, however, that
Confidential Information does not include information that is publicly available
or generally known in the industry through no fault or misconduct of Employee.


Employee acknowledges that the Confidential Information is vital, sensitive,
confidential and proprietary to Company and/or its affiliates and Company
derives economic benefits from maintaining such information confidential. 
Employee shall (i) hold the Confidential Information in the strictest confidence
and take all reasonable precautions to prevent the inadvertent disclosure of
Confidential Information to any unauthorized individual or entity; and (ii) not
disclose or use the Confidential Information.  This restriction shall remain in
effect for so long as the information at issue falls within the definition of
Confidential Information.


Nothing in this Agreement (including, without limitation, Sections 6 and 10
hereof) prohibits the Employee from reporting possible violations of federal law
or regulation to any governmental agency or entity, or making other disclosures,
that are protected under the whistleblower or similar protective provisions of
federal law or regulation (or similar state laws).  The Employee will not need
the prior authorization of Company to make any such reports or disclosures and
the Employee will not be required to notify Company that the Employee has made
such reports or disclosures, provided, that nothing shall waive any attorney
client or similar privilege of Company or any of its affiliates. Nothing in this
Agreement in any way prohibits or is intended to restrict or impede the Employee
exercising protected rights to the extent that such rights cannot be waived by
agreement. Nothing herein will prevent receipt by Employee of any rewards (or
similar awards or entitlements) in respect of the provision of information under
any such whistleblower or similar protective provision of federal law or
regulation (or similar state laws).  The Employee will not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made: (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.  If the Employee files a lawsuit for retaliation by Company
for reporting a suspected violation of law, the Employee may disclose trade
secrets to Employee’s attorney and use the trade secret information in the court
proceeding if Employee (x) files any document containing the trade secret under
seal and (y) does not disclose the trade secret, except pursuant to court order.
 

--------------------------------------------------------------------------------

11.         RETURN OF CONFIDENTIAL MATERIALS.  Employee shall return to Company
and shall not take or copy in any form or manner any Confidential Materials and
information, including all originals and copies, whether in paper or computer
stored form.  Employee covenants and agrees that on or before the Separation
Date Employee will return all Company or affiliate property in Employee’s
possession or control, including, without limitation, all keys, computer
hardware and software, smartphones, tablets, fobs, credit cards, materials,
papers, books, paper and electronic files and documents, records, policies,
database information and lists, mailing lists, notes, computer software and
programs, data, confidential information, work product, and any other property
or information that Employee may have relating to Company or its affiliates or
its or their confidential and/or nonpublic information.


12.         PAYMENT OF TAXES.  Employee agrees that Employee shall be
exclusively liable for the payment of all federal and state taxes which may
result from the payments contemplated by this Agreement, and that any payments
payable hereunder are subject to withholding as required by applicable law. 
Employee acknowledges that Company and/or its attorneys do not make and have not
made any representations regarding the taxability of the payments.


13.         RIGHT TO CONSULT WITH ATTORNEY.  Employee acknowledges that Employee
has a right to consult with an attorney or any other advisor, counselor or
consultant of Employee’s choosing prior to signing this Agreement and that
Employee is hereby advised in writing to consult with an attorney prior to
executing this Agreement.


14.         WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND
THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990.  Notwithstanding anything in
this Agreement to the contrary, Employee understands this voluntary waiver
releases Company of any and all claims under the Age Discrimination in
Employment Act (ADEA) and the Older Workers Benefit Protection Act of 1990
(OWBPA) and that Employee has been given twenty-one (21) days to sign this
Agreement after it has been received in order to consider all its terms fully. 
  Employee may revoke Employee’s acceptance of this Agreement at any time within
seven (7) days following execution of this Agreement and the Agreement shall not
become effective or enforceable until expiration of this seven (7) day period
(the “Revocation Period”).  Should Employee revoke this Agreement during the
Revocation Period, this entire Agreement shall be deemed null and void.  This
waiver does not apply to rights or claims under the ADEA and OWBPA that may
arise after the date the waiver is executed.  If Employee desires to revoke this
Agreement, revocation may be made by a written revocation delivered to Brenda
Van Holland, Vice President-Human Resources, MetaBank, 5501 South Broadband
Lane, Sioux Falls, SD  57108.


15.         DEADLINE TO EXECUTE AND DELIVER AGREEMENT.  This Agreement shall be
null and void and have no force and effect if not executed and delivered by
Employee to Brenda Van Holland, Vice President-Human Resources, MetaBank, 5501
South Broadband Lane, Sioux Falls, SD  57108 on or before October 21, 2016.


16.         EMPLOYEE ACKNOWLEDGMENTS.  Prior to signing this Agreement, Employee
acknowledges that Employee read and carefully considered this Agreement, and had
an opportunity to ask questions about it, to discuss this Agreement with
Employee’s attorney, advisor, counselor, consultant or other person of
Employee’s choosing.  Employee acknowledges that Employee is signing this
Agreement freely and voluntarily.  Employee acknowledges receiving a copy of
this Agreement on September 21, 2016.
 

--------------------------------------------------------------------------------

17.         COMPLETE AGREEMENT.  This Agreement constitutes and contains the
entire agreement and final understanding concerning Employee’s employment,
separation from the same, and the other subject matters addressed herein between
the parties.  It is intended by the parties as a complete and exclusive
statement of the terms of the Agreement.  It supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matters hereof.  Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party.  This is a fully integrated agreement.


18.         SEVERABILITY AND INVALID PROVISIONS.  If any provision of this
Agreement or the application hereof is held invalid, the invalidity shall not
affect other provisions or applications of the Agreement which can be given
effect without the invalid provisions or applications and to this end, the
provisions of this Agreement are declared to be severable.


19.         CHOICE OF LAW / CONSENT TO JURISDICTION.  This Agreement shall be
deemed to have been executed and delivered from the State of South Dakota, and
the rights of obligations of the parties hereunder shall be construed and
enforced in accordance with and governed by the laws of the State of South
Dakota without regard to the principles of conflicts of law.  EMPLOYEE AND
COMPANY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIMS AND CAUSES
OF ACTION ARISING UNDER THIS AGREEMENT, AND AGREE TO HAVE ANY MATTER HEARD AND
DECIDED SOLELY BY A COURT OF COMPETENT JURISDICTION.  Except for suits seeking
injunctive relief or specific performance, any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in Sioux Falls, South Dakota in accordance with the Employment
Arbitration rules of the American Arbitration Association then in effect. 
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Each Party shall bear its own expenses in any arbitration
convened pursuant to this Section 19 and shall split evenly the costs of the
arbitration; provided, however, that the Company will pay the costs of such
arbitration to the extent necessary as a condition precedent to enforce this
arbitration obligation.


20.         JOINT PREPARATION OF AGREEMENT.  Each party has cooperated in
drafting the preparation of this Agreement.  Hence, any construction to be made
of this Agreement shall not be construed against any party on the basis that the
party was the drafter.


21.         WAIVER OF BREACH – EFFECT.  No waiver of any breach of any term or
provision of this Agreement shall be construed to be nor shall be, a waiver of
any other breach of this Agreement.  No waiver shall be binding unless in
writing and signed by the party waiving the breach.


22.         FURTHER EXECUTIONS.  All parties agree to cooperate fully and to
execute any and all supplementary documents to make all additional actions that
may be necessary or appropriate to give full force to the basic terms intended
of this Agreement which are not inconsistent with its terms.


23.         HEADINGS NOT BINDING.  The use of headings in this Agreement is only
for ease of reference and the headings have no effect and are not to be
considered part or a term of this Agreement.


24.         AT WILL EMPLOYMENT. By signing below, Company and Employee agree
that Employee was free to terminate employment with Company at will, without
cause, and Company was free to terminate the employment of Employee, at will,
without cause.
 

--------------------------------------------------------------------------------

25.         STATUS DURING SEPARATION PAY PERIOD. Commencing with the Separation
Date, Employee shall cease to be an employee of Company for any purpose. The
payment of Separation Pay under this Agreement shall be payments to a former
employee and shall be conditioned on Employee’s full compliance with the terms
of this Agreement.  In the event that Employee fails to comply with the terms of
this Agreement no further amounts of Separation Pay will be due, Company will be
entitled to recoup the gross amount of any amounts paid to the Employee, and
shall have the full benefit of any and all remedies available to it under
applicable law and this Agreement (including, without limitation, as applicable,
the liquidated damages provisions of this Agreement and injunctive relief to
which Company will be entitled).


26.         MISCELLANEOUS.  The Agreement may be executed in identical
counterparts, which together shall constitute a single agreement.  Facsimile,
pdf, and other true and correct photostatic copies of the Agreement shall have
the same force and effect as originals hereof.  Wherever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural and conversely.  References to “including” shall mean
“including, without limitation.”  The Agreement shall be binding on and inure to
the benefit of the executors, heirs, administrators, successors and assigns of
Employee and the successors and assigns of Company and shall inure to the
benefit of the respective executors, heirs, administrators, successors and
assigns of Company.  Each of the parties released hereunder are intended third
party beneficiaries and shall have full rights to enforce this Agreement against
Employee.


27.         409A. It is the intent of the parties that no payments be subject to
the additional tax on deferred compensation imposed by Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).  Notwithstanding the
foregoing, Company does not guarantee, and none of Company or any person or
entity released hereunder guarantee, that any payment hereunder complies with or
is exempt from Section 409A of the Code and no such person or entity, nor their
executives, directors, officers, employees, members or affiliates shall have any
liability with respect to any failure of any payments or benefits herein to
comply with or be exempt from Section 409A of the Code.  Each payment or benefit
hereunder will be a separate and distinct payment in a series of separate
payments for purposes of Code Section 409A.


Signatures appear on following page
 

--------------------------------------------------------------------------------

I have read the Agreement, I accept and agree to the provisions it contains, and
hereby execute it voluntarily with full understanding of its consequences.  For
the purpose of implementing a full, knowing and complete release and discharge
of the parties, persons and entities released hereunder, Employee expressly
acknowledges that the Agreement is intended to include in its effect, without
limitation, all claims which Employee does not know or suspects to exist in
Employee’s favor at the time of execution hereof, and that the Agreement
contemplates the extinguishment of any such claim.
 
Executed this 30th day of September, 2016.
             
META FINANCIAL GROUP, INC.
     
/s/ Troy Moore III
 
/s/ Bradley C. Hanson
Employee
 
Bradley C. Hanson, President
         
METABANK
         
/s/ Bradley C.Hanson
   
Bradley C. Hanson, President

 
 

--------------------------------------------------------------------------------